Opinion by
Hoffman, J.,
Appellant alleges that his guilty plea was induced by certain misrepresentations made to appellant by his court-appointed attorney and the District Attorney. Although this claim presents a question of fact, no evidentiary hearing has been held on this issue. On the state of the record, we cannot make any decision at this time. Cf. Commonwealth v. Jones, 438 Pa. 86, 263 A. 2d 360 (1970) (Roberts, J.).
We remand this case for a hearing on the question of whether appellant’s plea was voluntarily entered. The court below should treat this proceeding as if it were a Post Conviction Hearing Act hearing. Cf. Act of January 25, 1966, P. L. (1965) 1580, 19 P.S. §1180-9.
Wright, P. J., and Watkins, J., dissent.